Citation Nr: 1735448	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  07-22 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left knee disorder.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left knee disorder.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

5.  Entitlement to a rating for a left knee disorder in excess of 10 percent from October 9, 2002, to July 1, 2015, and in excess of 20 percent since July 2, 2015. 




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1974 to August 1977.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction has since been transferred to the RO in Montgomery, Alabama (Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Legacy Content Manager and Veterans Benefit Management System (VBMS) claims files.  Some relevant treatment records are located in the Legacy Content Manager, and all records are now in these electronic systems.

In May 2009 and December 2010, the Board remanded the claims for further development.  That development has been completed, and the appeal has now been returned to the Board for further appellate consideration.

In the July 2007 and September 2007 substantive appeals, the Veteran's representative requested a videoconference hearing before the Board.  That hearing was scheduled in August 2008, and the Veteran failed to appear.  In an August 2008 statement labeled "Statement in Lieu of Hearing," the Veteran noted he had missed the hearing and indicated he was undergoing in-patient psychiatric treatment.  As he did not request that the hearing be rescheduled, the Board considers the Veteran's request for a hearing to be withdrawn.

The Board notes that the Veteran's representative submitted a January 2016 statement requesting an earlier effective date for the rating of 20 percent disabled for the Veteran's service-connected left knee disorder, effective July 2, 2015.  As reflected on the title page, the Board frames the issue concerning the rating prior to July 2, 2015, as a claim for an increased rating.  See AB v. Brown, 6 Vet. App. 35, 38 (2009) (holding that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded).

The DECISION below reopens the claim of service connection for a right knee disorder.  The remaining aspects of the appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A final AOJ rating decision dated September 1998 denied service connection for a right knee disorder on the basis that no chronic right knee disorder was shown to be due to service or related to a service-connected left knee disorder.

2.  Evidence added to the record since the September 1998 AOJ rating decision is new and material as it includes previously unconsidered medical records concerning the right knee disorder, and medical records reflecting a worsening of the Veteran's service-connected left knee disorder.


CONCLUSION OF LAW

Following the prior final denial of September 1998, new and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

New and Material Evidence

If a claim of entitlement to service connection is denied by an AOJ decision and no notice of disagreement or additional evidence is filed within one year, that decision becomes final and generally cannot be reopened or allowed.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  Once that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Evidence is new and material if it: (1) has not been previously submitted to agency decision-makers; (2) by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time the last prior final denial of the claim sought to be opened; and (4) raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Further, the threshold for raising a reasonable possibility of substantiating the claim is low.  Shade, 24 Vet. App. at 117.

Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  For the purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence submitted since the last final AOJ or Board decision will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  However, the benefit of the doubt doctrine does not apply to a new and material analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In general, service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. § 1110.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a non-service-connected disorder that is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  Compensation may be provided for the degree of disability over and above the degree of disability existing prior to aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In September 1998, VA denied entitlement to service connection for a right knee disorder on the basis of no chronic right knee disorder that was incurred in or aggravated by service, and no medical evidence that a right knee disorder was caused or aggravated by a service-connected left knee disorder.  The medical evidence of record at that time included an August 1974 enlistment examination; an August 1977 separation examination; and a Walter Reed Army Hospital report from May 1975 to July 1975 that was unrelated to a right knee disorder.  See September 1998 Rating Decision.  By letter dated September 1998, the Veteran was notified of this decision and his appellate rights.  However, the Veteran did not appeal or submit new and material evidence within the one-year appeal period after notice of the decision was provided.  Hence, that decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.

The evidence received since the September 1998 decision includes previously unconsidered treatment records indicating a diagnosis of right knee tendonitis and imaging reflecting narrowing of the right knee medial joint compartment and fibular head exostosis.  See, e.g., July 2006 and September 2007 VA Treatment Records.  Additionally, the Veteran's service-connected left knee has gotten worse.  See, e.g., December 2015 Rating Decision.  These pieces of evidence relate to unestablished facts needed to establish service connection (i.e., nexus, secondary service connection).  Therefore, the Board finds that new and material evidence has been received and the criteria to reopen the Veteran's claim for service connection for a right knee disorder are met.


ORDER

The claim of service connection for a right knee disorder is reopened.  To this extent only, the appeal is granted.


REMAND

Left Knee Disorder

The Veteran seeks entitlement to a rating in excess of 10 percent for a left knee disorder from October 9, 2002, to July 1, 2015, and in excess of 20 percent since July 2, 2015.  During a July 2015 VA examination, the Veteran was diagnosed with left knee joint osteoarthritis, and had initial and repetitive use range of motion testing of his left knee.  The examiner also noted locking, joint pain, and joint effusion in the left knee meniscus.  The United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The issue of the Veteran's service-connected left knee disorder is therefore remanded as the record does not reflect that the Veteran has been afforded an adequate VA examination as discussed in Correia.

Right Knee Disorder

The Veteran seeks service connection for a right knee disorder, to include as secondary to his service-connected left knee disorder.  VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).

In this case, the Veteran has a diagnosis of right knee tendonitis, and imaging reflects degenerative changes of the right knee.  See, e.g., July 2006 and September 2007 VA Treatment Records.  In light of the evidence of record, a VA examination is necessary to determine if the Veteran's right knee disorder is etiologically related to or aggravated by his service or service-connected left knee disorder. 

PTSD 

The Veteran seeks entitlement to service connection for PTSD.  In the December 2010 remand, the Board instructed the RO to attempt to verify the Veteran's claimed PTSD stressor with the U.S. Army and Joint Services Records Research Center (JSRRC) concerning whether there is documentation of shots being fired or race-related fighting and tension at Seneca Army Depot in May 1975.  In a September 2011 response, JSRRC indicated that it could not document the incident described, but suggested requesting documentation from the Director of the U.S. Army Crime Records Center.  On remand, the AOJ should develop the claim for PTSD as suggested by JSRRC.

Additionally, the Veteran's VA treatment records contain substantial conflicting evidence as to whether the Veteran has a diagnosis of PTSD.  See, e.g., September 2008 VA Treatment Records (reflecting a diagnosis of PTSD); March 2008 VA Treatment Records (reflecting that the Veteran did not have a PTSD diagnosis).  

During a July 2015 VA examination, the examiner indicated that the Veteran did not meet the DSM-5 criteria for a diagnosis of PTSD.  The examiner further indicated in the "Stressors" section that the Veteran's reported stressor did not meet criterion A for a diagnosis of PTSD, but under Criterion I indicated that same stressor contributed to a diagnosis of PTSD.  Finally, the examiner did not address prior VA treatment records reflecting impressions or diagnoses of PTSD.  

The Board notes that VA is now required to apply concepts and principles set forth in DSM-5, although the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it at the time of the change. 79 Fed. Reg. 45094 (Aug. 4, 2014).  In this case, the Veteran filed a substantive appeal for his PTSD claim in June 2007, and it was subsequently certified to the Board.  Therefore, this claim is governed by DSM-IV criteria.

On a remand, an addendum opinion regarding the Veteran's claim of service connection for PTSD and applying DSM-IV criteria must be obtained.

Acquired Psychiatric Disorder

The Veteran also seeks service connection for an acquired psychiatric disorder other than PTSD.  During service, the Veteran underwent treatment in a psychiatric ward, and was treated for depression and other psychiatric problems.  See, e.g., May, June, and July Service 1975 Treatment Records.  While his August 1977 separation examination did not reflect any psychiatric problems, the Veteran indicated he had depression on his August 1977 report of medical history.  He has also stated that symptoms of depression and anxiety, including suicidal ideation, first began during service.  See August 2008 Veteran Statement.

VA treatment records since service indicate treatment for and diagnoses of several psychiatric disorders, including depression; bipolar disorder; mood disorder; anxiety disorder; affective disorder; and other personality disorders.  See, e.g., December 2003, November 2007, and August 2008 VA Treatment Records.

During a July 2015 VA examination, the examiner diagnosed the Veteran with depressive disorder, not otherwise specified, noting this diagnosis appeared to best account for the Veteran's symptomology.  The examiner noted using both the DSM-IV and DSM-5 criteria, and noted that he had reviewed the claims file and that the Veteran was a reliable and credible historian.  Nonetheless, without addressing the Veteran's August 1977 report of medical history or August 2008 statement, the examiner opined it would be speculation to determine whether the depression was etiologically related to military service based on the number of years between military service and report of symptoms or treatment.

During a November 2015 VA examination, a different examiner diagnosed the Veteran under DSM-5 with unspecified depressive disorder, alcohol use disorder, unspecified personality disorder, and stimulant use disorder.  After a thorough review of the Veteran's treatment records and an in-person examination, the examiner determined that any acquired psychiatric disorder was less likely than not etiologically related to military service.  The examiner noted that the Veteran was diagnosed with adjustment reaction in service, but also noted the four or five years between military service and significant documentation of psychiatric problems.  The examiner opined that it was at least as likely as not that the Veteran's incarceration and long-term drug and alcohol use caused his current psychiatric symptoms.

The Board finds the VA examinations to be insufficient for rating purposes.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the July 2015 VA examiner did not appear to consider the Veteran's statements regarding symptomology despite finding the Veteran to be a reliable and credible historian.  The November 2015 VA examiner diagnosed the Veteran under DSM-5 rather than DSM-IV, and likewise did not address the Veteran's statements regarding symptomology.

On a remand, an addendum opinion regarding the Veteran's claim of service connection for an acquired psychiatric disorder other than PTSD and applying DSM-IV criteria must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file VA treatment records since June 2015.

2.  The AOJ should attempt to obtain documentation of shots being fired or race-related fighting and tension at Seneca Army Depot in May 1975 from the Director, U.S. Army Crime Records Center, 27130 Telegraph Road, Quantico, Virginia, 22134 (see September 2011 Defense Personnel Records Information Retrieval System Response).

3.  Schedule the Veteran for a VA examination to address the current severity of his left knee disorder.  The examiner must review the electronic claims file including the Veterans Benefits Management System and Legacy Content Manager files and note such review in the examination report. 
 
The examiner must address the severity and effects of the Veteran's left knee disorder.  In particular, the VA examination must include range of motion testing for both knees in the following areas:

	Active motion;
	Passive motion;
	Weight-bearing; and
	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should note any functional limitation caused by the left knee disorder.  
 
All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

4.  Schedule the Veteran for a VA examination to address the nature and etiology of any diagnosed right knee disorder.  The examiner must review the electronic claims file including the Veterans Benefits Management System and Legacy Content Manager files and note such review in the examination report.  The examiner should answer the following questions:

(a) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's right knee disorder had its onset in service or is otherwise related to service?  

(b) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's right knee disorder is due to or is otherwise related to his service-connected left knee disorder?  In providing this opinion, the examiner must specifically address the Veteran's statement that his left knee surgery caused both knees to deteriorate.  See February 1998 Claim.
 
(c) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected left knee disorder has aggravated the Veteran's right knee disorder beyond the normal progress of that disorder?  In providing this opinion, the examiner must specifically address the Veteran's statement that his left knee surgery caused both knees to deteriorate.  See February 1998 Claim.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of sleep apnea (i.e., a baseline) before onset of the aggravation.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself or herself (because he or she does not have the needed knowledge or training).

5.  After receipt of any further evidence regarding the Veteran's claimed PTSD stressor, but whether or not such records are obtained, forward the Veteran's claims file to a qualified examiner for an addendum opinion addressing the nature and etiology of any diagnosed PTSD or other acquired psychiatric disorder, as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The examiner must review the electronic claims file including the Veterans Benefits Management System and Legacy Content Manager files and note such review in the examination report.  The examiner should answer the following questions:

(a)  Is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed acquired psychiatric disorder had its onset during, or was aggravated beyond the normal progress of the disorder, by active duty service?  In providing an opinion, the examiner must address the following:

* May 1975 to July 1975 service treatment records indicating hospitalization for psychiatric symptoms;
* the Veteran's August 1977 report of medical history indicating depression at separation from military service; 
* the Veteran's August 2008 statement indicating symptoms of depression and anxiety, including suicidal ideation, first began during service; and
* acquired psychiatric disorder diagnoses in the Veteran's VA treatment records and VA examinations, including depression; bipolar disorder; mood disorder; anxiety disorder; affective disorder; and other personality disorders.

(b)  Is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed PTSD had its onset during, or was aggravated beyond the normal progress of the disorder, by active duty service?  In providing an opinion, the examiner must address the following:

* Conflicting evidence of record concerning whether or not the Veteran has a diagnosis of PTSD (see, e.g., March and September 2008 VA Treatment Records); and
* clarification as to whether the Veteran's claimed stressor meets the criterion for a diagnosis of PTSD under DSM-IV (see July 2006 Veteran Statement).

If an examination is needed, one should be scheduled.  All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself or herself (because he or she does not have the needed knowledge or training).

6.  After completing the actions detailed above, readjudicate the claims remaining on appeal.  If the benefits are not granted to Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


